Case: 6:17-cr-00036-CHB-HAI Doc #: 286 Filed: 03/11/21 Page: 1 of 2 - Page ID#: 5046
                                                                                lllastetn District o! Kentucky
                                                                                       FIL ID
                        IN THE UNITED STATES DISTRICT COURT                           MAR 1 1 2021
                       FOR THE EASTERN DISTRICT OF KENTUCKY                               AT LONDON
                                 SOUTHERN DIVISION                                     ROBE-'!T R. CArtR
                                      LONDON                                       CLERK U.S. DISTRICT COURT


  UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,                    CASE NO. 6:17-cr-00036-CHB-HAI

         v.                                             JUDGE BOOM

  RODNEY SCOTT PHELPS,

                 Defendant-Appellant.


              DEFENDANT-APPELLANT'S RESPONSE TO SHOW CAUSE ORDER


         On March 8, 2021, this Court denied Defendant-Appellant Rodney Scott Phelps' Motion

  for Extension of time to Self-Surrender to Prison (ECF No. 284, Order, PageID#5039-43; ECF

  No. 282, Motion, PageID#4935-5037) In its Order, this Court wrote:

         The Court is not convinced that further delay of Defendant's self-surrender date
         would significantly protect him from COVID-19 when Defendant is able to get
         vaccinated before his self-surrender date. To that end, the Court requests
         Defendant show cause as to his efforts to obtain a vaccination.

  (ECF No. 284, Order, PageID#5043) This Court further ordered Phelps, by March 11, 2021, to

  update "the Court on what efforts Defendant has undertaken to get vaccinated."

         Pursuant to this directive, Mr. Phelps informs this Court that he has legitimate concerns

  regarding the safety of receiving a COVID-19 vaccine in light of his medical history. Because of

  these concerns, he has not, to date, received a vaccine and remains hesitant to do so. However,

  Mr. Phelps has an appointment scheduled for Tuesday, March 16, 2021, with his doctor, Dr.

  Gregory Sherry, to discuss his concerns. After this appointment, Mr. Phelps intends to make a

  final, informed decision as to whether he intends to obtain a vaccine. Mr. Phelps will update this

  Court about his decision following his appointment.
Case: 6:17-cr-00036-CHB-HAI Doc #: 286 Filed: 03/11/21 Page: 2 of 2 - Page ID#: 5047




                                                Respectfully ~ubmitted,


                                                Kort Gatterdam (0040434) ·                        •.;,;,
                                                CARPENTER LIPPS & LELAND LLP
                                                280 Plaza, Suite 1300
                                                280 North High Street
                                                Columbus, Ohio 43215
                                                Telephone: (614) 365-4100
                                                Facsimile: (614) 365-9145
                                                E-mail: gatterdam@carpenterlipps.com

                                                Counsel for Defendant-Appellant

                                   CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing was served by first class U.S. mail, postage prepaid,

this I 0th day of March, 2021, upon:

Charles P. Wisdom, Jr.
Kathryn M. Anderson
Kenneth Taylor
Assistant U.S. Attorneys
Office of the U.S. Attorney
260 W. Vine Street, Suite 300
Lexington, KY 40507



 050-1427-823144




                                                   2
